Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a method for removing transition metals from solution with all the specific and cumulative limitations of Claim 1.  More specifically, the prior art of record does not teach or fairly suggest a method comprising contacting with a metal sequestering material comprising a support wherein the support is silica gel or an organic solid support, a linker bound to the support; and at least one isocyanide bound to the linker wherein the isocyanide has a loading of 1.1 to 1.6 mmol/g.  Furthermore, Applicant’s Remarks and the 32 CFR 1.132 Declaration filed 4/18/2022 have been considered and are persuasive.  

The closest prior art includes:
Galan et al (A Rapid and Simple Cleanup Procedure for Metathesis Reactions, Organic Letters, 2007, 9(7), 1203-1206 submitted in the IDS filed 3/29/2016) discloses a method for removing a transition metal (ruthenium which is a group 8 element) from a reaction mixture comprising:  a) providing a reaction mixture of a transition metal-catalyzed reaction mixture;  b) contacting a metal sequestering material with the reaction mixture; the metal sequestering agent comprising an isocyanide ligand;  c) separating the metal sequestering material after the separation (see Page 1205, Table 1 and Page 1204, Last Paragraph to Page 1205, First Paragraph).
Galan therefore does not disclose or fairly suggest a method comprising contacting with a metal sequestering material comprising a support wherein the support is silica gel or an organic solid support, a linker bound to the support; and at least one isocyanide bound to the linker wherein the isocyanide has a loading of 1.1 to 1.6 mmol/g.

Howell et al (Preparation of Polymer-supported Isonitrile Complexes, J.C.S. Chem. Comm. (1980), 1039-1040) discloses a heterogeneous catalyst comprising a polymer-supported isonitrile complex where the catalyst is prepared by reaction of a metal complex with an isonitrile ligand chemically bonded to a polystyrene or silica substrate (see Page 1039, ¶2).  Howell further discloses the isonitrile bound to the polystyrene or silica substrate by a hydrocarbon linker (see Scheme 1, chemical formula (3) and Scheme 2, chemical formula (8)).  
Howell therefore relates to a heterogeneous catalyst and does not disclose or fairly suggest a method for removing transition metals from solution comprising contacting with a metal sequestering material comprising a support wherein the support is silica gel or an organic solid support, a linker bound to the support; and at least one isocyanide bound to the linker wherein the isocyanide has a loading of 1.1 to 1.6 mmol/g.

Pears discloses a method for removing metal from solution where the metal containing solution is contacted with a polymeric scavenger support comprising pendent groups reacted with amines that influence the affinity or selectivity of the scavenger support to bind metals (see [0009-0010]).  Pears further discloses a method where the amine loading is in the range of 1.2 to 1.61 mmol/g (see Page 13, Table 1).  However, Applicant argues persuasively that Pears relates to scavenger supports comprising loading of enaminoesters prepared from nucleophilic amines which are not the same as isocyanates.  Furthermore, as argued in the remarks and declare in the Declaration filed 4/18/2022, the teachings of Pears do not extend to the chemical synthesis or analogous incorporation of isocyanide functional groups having an isocyanide loading of 1.1 to 1.6 mmol/g.  Pears therefore does not disclose or fairly suggest a method comprising contacting with a metal sequestering material comprising a support wherein the support is silica gel or an organic solid support, a linker bound to the support; and at least one isocyanide bound to the linker wherein the isocyanide has a loading of 1.1 to 1.6 mmol/g.

Thus, Galan, Howell, and Pears neither alone nor in combination teach or suggest a method comprising all the limitations as required in Claim 1.  Therefore, the claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        7/25/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732